DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed April 19, 2021 and preliminary communications filed April 19, 2021.  With respect to the preliminary communications, claims 1–7 are amended and claim 8 is newly added.  Currently, claims 1–8 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a keystroke count for an item” and “a focus count on an item”.  Examiner submits that the second recitation of “an item” renders the scope of the claim indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different “item”.  For purposes of examination, claim 8 is interpreted as reciting “a focus count on [[an]] the item”.  Clarification is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the claim fails the test for proper dependency, as set forth under MPEP 608.01(n)(III), because, although claim 7 references previous claim 1, claim 7 fails to further limit the subject matter of previous claim 1.  For example, claim 7 does not further limit claim 1 because claim 7 requires no more than mere possession of a computer readable storage medium and does not require the structural elements of apparatus claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–8 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 recites functionality that “calculates a skill index indicating a skill level related to an operation of a user, based on an operation log of the user on an operation terminal” and a step for “calculating the skill index corresponding to each of a plurality of factors based on the operation log”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe managing a user’s operation of an operation terminal; recite mathematical concepts because the elements expressly recite mathematical calculations; and recite mental processes because the recited elements describe observations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 5 recites substantially similar limitations to those recited with respect to claim 1.  As a result, claim 5 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.

With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, a processor, and a step for storing data in memory.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, and the step for storing is an insignificant extrasolution activity to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above claim 5 recites substantially similar limitations to those recited with respect to claim 1.  Further, claim 5 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 5 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Similarly, claims 2, 4, and 8 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 4, and 8 do not include additional 
Claims 3, 6, and 7 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3, 6, and 7 include a step for appending an annotation on a screen (claims 3 and 6) and a computer-readable medium.  When considered in view of the remaining claim elements, the additional elements do not integrate the abstract idea into a practical application because the step for appending an annotation on a screen is an insignificant extrasolution activity to the judicial exception, and the computer-readable medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 3, 6, and 7 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, a processor, and a step for storing data in memory.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, and the step for storing is well-understood, routine and conventional computer function in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements 
As noted above claim 5 recites substantially similar limitations to those recited with respect to claim 1.  Further, claim 5 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 5 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Similarly, claims 2, 4, and 8 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 4, and 8 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 3, 6, and 7 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3, 6, and 7 include a step for appending an annotation on a screen (claims 3 and 6) and a computer-readable medium.  The additional elements do not amount to significantly more than the abstract idea because the step for appending an annotation on a screen is a well-understood, routine, and conventional computer function in view of Applicant’s Specification (see e.g., Spec. ¶¶ 97–98), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art, and the computer-readable medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazai et al. (U.S. 2015/0356489).
Claims 1 and 5:  Kazai discloses an operational efficiency promoting apparatus that calculates a skill index indicating a skill level related to an operation of a user, based on an operation log of the user on an operation terminal, the operational efficiency promoting apparatus comprising: 
a memory (See FIG. 4); and 
a processor configured to execute (See FIG. 4) 
storing the operation log obtained from the operation terminal in the memory (See FIG. 1 and paragraphs 4 and 26, wherein logged behavior data is transmitted to the HIT computing device); and 

Claim 2:  Kazai discloses the operational efficiency promoting apparatus as claimed in claim 1, wherein skill indices corresponding to the plurality of factors include at least one of interval time, time before input, input time, sophistication of item inputting, and error rate (See paragraph 27, wherein time before input and input times are disclosed as behavior features).
Claim 7:  Kazai discloses a non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, causes a computer to execute the storing and the calculating in the operational efficiency promoting apparatus as claimed in claim 1 (See paragraph 65, wherein a computer readable medium embodiment is disclosed).
Claim 8:  Kazai discloses the operational efficiency promoting apparatus as claimed in claim 1, wherein the operation log is at least one of an interval time to shift to a current item, a time after the current item is focused until an initial character is input, a time elapsed during inputting on the current item, a keystroke count for an item, a number of times a Del key or a BS key is pressed, a focus count on an item, questions to a former person in charge, remand and inquiries from a successor, order of inputs, correlation between input items, and trajectories of a mouse (See paragraph 27, wherein logged data includes keystroke counts and other logged behavior).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazai et al. (U.S. 2015/0356489) and Konig et al. (U.S. 2019/0058793).
Claims 3 and 6:  As disclosed above, Kazai discloses the elements of claim 1.  
Kazai discloses the operational efficiency promoting apparatus as claimed in claim 1, wherein the processor is further configured to execute 
determining based on the skill index indicating the skill level related to the operation of the user, for said each of the plurality of factors (See paragraph 47, wherein determinations are made according to differences between the logged behavior and each identified factor).  Kazai does not expressly disclose the remaining claim elements.
Konig discloses determining whether to append an annotation on a screen displayed on the operation terminal, based on the skill index indicating the skill level related to the operation of the user (See paragraph 116, wherein an alert determination is made by comparing a performance score to a threshold); and 
appending the annotation on the screen displayed on the operation terminal (See paragraph 116, wherein an alert is displayed to the agent as real-time feedback).

One of ordinary skill in the art would have recognized that applying the known technique of Konig would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Konig to the teachings of Kazai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate worker performance management into similar systems.  Further, applying screen annotations to Kazai would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for improvements in quality management.
Claim 4:  Kazai discloses the operational efficiency promoting apparatus as claimed in claim 3, wherein the determining determines for said each of the plurality of factors, by comparing the skill index of the user to be determined with a threshold value calculated based on a statistic using skill indices of a plurality of users (See paragraph 51, in view of paragraph 6, wherein quality determinations are made by comparing logged user behavior to normalized statistical skill indices; see also paragraphs 31–32 and 47, wherein user metrics are compared to metrics derived from a group of workers).  Kazai does not expressly disclose the remaining claim elements.

One of ordinary skill in the art would have recognized that applying the known technique of Konig would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.  

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Kelly (Kelly, B. (2005). Performance optimization solutions for better efficiency and productivity. Customer Inter@ction Solutions, 24(2), 58-60.) discloses a system for optimizing efficiency and productivity using agent analytics based on performance and screen activity tracking; 
Deodhar et al. (U.S. 2014/0058801) discloses a system directed to analyzing effort and productivity by monitoring user work patterns; and
SWIFT (U.S. 2018/0060831) discloses a system directed to analyzing worker performance based on event logging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623